Citation Nr: 0522407	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  04-14 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  Hearing loss was not manifest during service and an 
organic disease of the nervous system was not manifest within 
one year of separation from service.

2. Hearing loss disability is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for bilateral hearing loss 
and bilateral perforated tympanic membranes.  The appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes that the 
discussions in the rating decision and the statement of the 
case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letters from August 2002 and April 2003, explained 
the evidence necessary to establish entitlement.  In 
addition, the letters described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO also supplied the 
appellant with the applicable regulations in the SOC issued 
in January 2004.  The basic elements for establishing service 
connection have remained unchanged despite the change in the 
law with respect to the duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated April 2001 specifically described the evidence needed 
to substantiate the claim and requested the appellant to 
"send [the information] we need" to the RO.  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.

In this case an initial decision was entered in August 2002.  
However, the RO received new evidence in the form of medical 
records in April 2004 and that evidence was followed by a new 
rating decision.  That second determination constitutes the 
decision of the department of the VA.  Therefore, notice 
predated the determination.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records and VA outpatient medical records.  The 
appellant was afforded a VA examination.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the claims.  The Board finds that the evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background

The service records were negative for hearing loss.  At 
separation, whispered voice was recorded as 15/15 in each 
ear.

A June 2002 note from Dr. Roberts, a VA physician from the 
Internal Medicine department VAMC Loma Linda, states that the 
veteran's "service in the military . . . contributed to his 
current hearing loss."

An August 2002 VA audiological examination report indicated 
that air conductivity puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
50
60
LEFT
25
40
50
55
60

Speech audiometry revealed speech recognition ability of 76 
percent at 65/35 and of 82 percent at 90/60 on the right ear, 
and 72 percent at 65/35 and 70 percent at 90/60 on the left 
ear.

In an April 2003 statement, the veteran stated that while in 
service he trained on tanks with no hearing protection.

A May 2003 VA audiological examination report indicated that 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
50
70
LEFT
35
40
55
55
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 86 percent in the left ear.

The examiner noted that the veteran encountered noise 
exposure in service while in training and from use of 
firearms on the firing range.  Furthermore, it was noted 
that, after training, the veteran worked in administration 
and was not exposed to noise.  The veteran stated that he 
noticed hearing loss after service but could not give an 
estimate of when it started.  The examiner opined that "the 
current claimed condition of bilateral hearing loss is less 
than likely due to the veteran's service experience.  The 
veteran was subject to some loud noises in training.  The 
administrative worked performed while in service did not 
involve noise exposure,  The veteran did not report any 
hearing loss or tinnitus while in service.  The degree of 
hearing loss now present and the gradual onset of hearing 
loss is most consistent with presbycusis (normal aging).  
Therefore it is my conclusion that the bilateral hearing loss 
. . . is less than likely due to his service."

In a VA-9 form dated in April 2004, the veteran stated that 
he worked at the gunnery range for approximately 18 months 
with no hearing protection.  He further stated that at times, 
after a long period of time on the range, he could not hear 
correctly for about 2 to 3 hours.

Legal Standard

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection for an organic disease of 
the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1; 
see Davis v. Principi, 276 F. 3d 1341, 1345 (Fed. Cir. 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The appellant is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses. Layno, 6 Vet. App at 470.  
However, as a lay person, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
grant of service connection for bilateral hearing loss 
disability.  The Court has held that in order to establish 
service connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran has a current disability of bilateral 
sensorineural hearing loss disability.  Impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  VA audiological 
examinations show the veteran's auditory threshold meet the 
criteria for establishing disability.  

The Board notes that the veteran has asserted that his 
current bilateral hearing loss disability started in service 
while he trained at the gunnery range without hearing 
protection.  However, service medical records do not show any 
findings, complaints of or treatment for bilateral hearing 
loss.  Rather, at separation, whispered voice acuity was 
recorded as 15/15 in each ear (normal).  Shogren v. Brown, 7 
Vet. App 14 (1994).

The Board further notes that the record establishes 
conflicting evidence of an opinion of a nexus between service 
and the veteran's current bilateral hearing loss disability 
and an opinion which states that there is no such nexus.  

Of record is a June 2002 note from a VA physician which 
states that the veteran's current hearing loss is due to 
noise exposure in service.  However, the physician did not 
conduct an audiological evaluation of the veteran and does 
not state the basis of his opinion.  

In contrast is the May 2003 opinion which noted that the 
current bilateral hearing loss was due to age and not to 
noise exposure in service.  The VA examiner issued the 
opinion after a full audiological examination and review of 
the veteran's history of noise exposure.  

The Board places greater weight on the May 2003 opinion than 
on the June 2002 opinion because the opinion is based on an 
audiological examination of the veteran and review of his 
history versus an opinion based on an unknown premise.  
Ultimately the Board has the obligation to assess the weight 
of the evidence.  There is a clear conflict in the record.  
This Veterans Law Judge has reviewed and considered each 
opinion and concludes that the May 2003 opinion that there 
the veteran's hearing loss was not due to his service is more 
probative than the opinion of June 2002 stating that it is.  
The June 2002 opinion does not provide a thorough basis for 
the diagnosis and is not based on an audiological evaluation.  
This opinion lacks detail and is far less persuasive than the 
May 2003 opinion.

Furthermore, the competent evidence of record shows that 
hearing loss was first manifested more than a year after 
service.  The first report of bilateral hearing loss was not 
until June 2002.  This was more than 57 years from the 
veteran's separation from the service.

In sum, bilateral hearing loss was not demonstrated during 
service.  From 1945 to 2002, there was no record findings or 
diagnosis of bilateral hearing loss.  Thus, continuity of 
symptomatology was not shown after service.  In August 2002, 
the initial diagnosis of hearing loss disability as 
contemplated under 38 C.F.R. § 3.385 was shown.  The 
competent evidence of record shows that current hearing loss 
disability is not related to service.

Bilateral hearing loss disability was not manifest during 
service or for many years thereafter.  The veteran's 
assertion of hearing loss disability due to service is not 
supported.  Far more reliable is his report during the VA 
examination that he first noticed hearing loss after service.

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  
However, the veteran has varied his report of when he noticed 
hearing loss and there is no objective support for his 
statements within decades after service.  In a merits 
context, a lack of evidence of treatment is for 
consideration.  See Savage v. Gober, 10 Vet.App. 488 (1997).

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss disability.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 
3.102 (2002).


ORDER

Service connection for bilateral hearing loss disability is 
denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


